DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As concerns claims 1 and 19, the prior art reference of Novak et al. (US 5,913,567) is considered the closest prior art and teaches a bottom support configured to be connected to a vehicle floor, a seat pan frame, and a front support member including a strut on each side of the seat pan frame rigidly connected to the bottom support with the bottom end being inwardly, downwardly and rearwardly offset with respect to the top end.  However, Novak fails to teach wherein the front support member is pivotally connected to the seat pan frame.  
As concerns claim 10, the prior art reference of Eklind (WO 9967105) is considered the closest prior art of record and teaches a fixed portion configured to be connected to a floor of the vehicle; a movable connection assembly engaged to the fixed portion and movable with respect thereto; a seat pan frame; and a support structure interconnecting the seat pan frame to the movable connection assembly, the support structure including a front support member pivotally connected to a front end of the seat pan frame, the front support member including a respective strut on each side of the seat pan frame, each respective strut having a bottom end connected to the movable connection assembly and an opposed top end located under the seat pan frame, the bottom end being, downwardly and rearwardly offset with respect to the top end (as shown in fig. 2).  However, Eklind fails to teach wherein the bottom end of the strut is inwardly offset with respect to the top end. 
There is no teaching, suggestion or motivation to modify the prior art references, absent hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636